FILED
                             NOT FOR PUBLICATION                             MAY 22 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ERNA DWIRAPITA,                                  No. 10-70065

               Petitioner,                       Agency No. A099-357-555

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Erna Dwirapita, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we

deny the petition for review.

      Substantial evidence supports the agency’s finding that Dwirapita failed to

establish the incidents she suffered in Indonesia, individually or cumulatively, rose

to the level of past persecution. See Nahrvani v. Gonzales, 399 F.3d 1148, 1153

(9th Cir. 2005); Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003) (the

incidents were “disturbing and regrettable” but did not rise to the level of past

persecution). Substantial evidence also supports the agency’s finding that, even as

a member of a disfavored group, Dwirapita does not have a well-founded fear of

future persecution because she failed to establish that she faces an individualized

risk of harm. See Halim v. Holder, 590 F.3d 971, 979 (9th Cir. 2009); cf. Sael v.

Ashcroft, 386 F.3d 922, 927-29 (9th Cir. 2004). Accordingly, Dwirapita’s asylum

claim fails. We decline to remand for the BIA to consider her claim in light of our

decision in Tampubolon v. Holder, 610 F.3d 1056 (9th Cir. 2010).

      Because Dwirapita failed to meet the lower burden of proof for asylum, it

follows that she has not met the higher standard for withholding of removal. See

Zehatye, 453 F.3d at 1190.




                                           2                                    10-70065
      Finally, substantial evidence supports the agency’s denial of CAT relief

because Dwirapita failed to establish it is more likely than not that she will be

tortured if returned to Indonesia. See Wakkary v. Holder, 558 F.3d 1049, 1067-68

(9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                           3                                    10-70065